          Case 2:21-cv-04399 Document 4 Filed 05/27/21 Page 1 of 8 Page ID #:7




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: (323) 306-4234
 5   Fax: (866)633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually    )         Case No. 2:21-CV-04399
11
     and on behalf of all others similarly
                                      )
12   situated,                        )         CLASS ACTION
13                                    )
     Plaintiff,                       )         COMPLAINT FOR VIOLATIONS
14                                    )         OF:
15          vs.                       )
                                      )         1. NEGLIGENT VIOLATIONS OF
16                                                 THE TELEPHONE CONSUMER
                                      )            PROTECTION ACT [47 U.S.C.
17   CARDINAL FINANCIAL               )            §227 ET SEQ.]
     COMPANY, LIMITED                 )         2. WILLFUL VIOLATIONS OF THE
18                                                 TELEPHONE CONSUMER
     PARTNERSHIP and DOES 1 through )              PROTECTION ACT [47 U.S.C.
19   10, inclusive, and each of them, )            §227 ET SEQ.]
20                                    )
     Defendants.                      )         DEMAND FOR JURY TRIAL
21
                                      )
22
23         Plaintiff, TERRY FABRICANT (“Plaintiff”), individually and on behalf of

24   all others similarly situated, allege the following upon information and belief based

25   upon personal knowledge:

26                               NATURE OF THE CASE

27
           1.     Plaintiff brings this action individually and others similarly situated

28
     seeking damages and any other available legal or equitable remedies resulting from



                                  CLASS ACTION COMPLAINT
                                             -1-
             Case 2:21-cv-04399 Document 4 Filed 05/27/21 Page 2 of 8 Page ID #:8




 1   the illegal actions of CARDINAL FINANCIAL COMPANY, LIMITED
 2   PARTNERSHIP (“Defendant”), in negligently, knowingly, and/or willfully
 3   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
 4   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading
 5   Plaintiff’ privacy.
 6
 7                               JURISDICTION & VENUE
 8            2.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   resident of California, seek relief on behalf of a Class, which will result in at least
10   one class member belonging to a different state than that of Defendant, a company
11   with its principal place of business in the state of North Carolina and State of
12   Incorporation in the state of Pennsylvania. Plaintiff also seeks up to $1,500.00 in
13   damages for each call in violation of the TCPA, which, when aggregated among a
14   proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
15   court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
16   under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
17   has jurisdiction.
18            3.     Venue is proper in the United States District Court for the Central
19   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
20   because Defendant does business within the state of California and Plaintiff resides
21   within this District.

22                                         PARTIES

23            4.    Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person

24   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153

25
     (39).

26
              5.    Defendant, CARDINAL FINANCIAL COMPANY, LIMITED

27
     PARTTNERSHIP (“Defendant”), is a mortgage lending company and is a “person”

28
     as defined by 47 U.S.C. § 153 (39).



                                   CLASS ACTION COMPLAINT
                                              -2-
          Case 2:21-cv-04399 Document 4 Filed 05/27/21 Page 3 of 8 Page ID #:9




 1          6.       The above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 7   Complaint to reflect the true names and capacities of the DOE Defendants when
 8   such identities become known.
 9          7.       Plaintiff are informed and believe that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendants.
13   Plaintiff are informed and believe that each of the acts and/or omissions complained
14   of herein was made known to, and ratified by, each of the other Defendants.
15                                FACTUAL ALLEGATIONS
16          8.       Beginning in or around April 1, 2019, Defendant contacted Plaintiff
17   on his cellular telephone, number ending in -1083, in an effort to sell or solicit its
18   services.
19          9.       On April 3, 2019, Defendant again contacted Plaintiff on his cellular
20   phone, number ending in -1083, in an effort to sell or solicit its services.
21          10.      On April 4, 2019, Defendant again contacted Plaintiff through text

22   message on his cellular phone, number ending in -1083, in an effort to sell or solicit

23   its services.

24          11.      Defendant’s calls constituted calls that were not for emergency

25
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

26
            12.      Defendant’s calls were placed to telephone number assigned to a

27
     cellular telephone service for which Plaintiff incur a charge for incoming calls

28
     pursuant to 47 U.S.C. § 227(b)(1).



                                     CLASS ACTION COMPLAINT
                                                -3-
         Case 2:21-cv-04399 Document 4 Filed 05/27/21 Page 4 of 8 Page ID #:10




 1         13.    Plaintiff is not a customer of Defendant’s services and has never
 2   provided any personal information, including his cellular telephone numbers, to
 3   Defendant for any purpose whatsoever. In addition, Plaintiff told Defendant at
 4   least once to stop contacting them and Plaintiff has been registered on the Do-Not-
 5   Call Registry for at least thirty (30) days prior to Defendant contacting him.
 6   Accordingly, Defendant never received Plaintiff’ “prior express consent” to receive
 7   calls using an automatic telephone dialing system or an artificial or prerecorded
 8   voice on their cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 9                                CLASS ALLEGATIONS
10         14.    Plaintiff bring this action on behalf of themselves and all others
11   similarly situated, as a member of the proposed class (hereafter “The Class”)
12   defined as follows:
13
                  All persons within the United States who received any
14
                  telephone calls from Defendant to said person’s cellular
15                telephone made through the use of any automatic
16                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
17                receiving such calls within the four years prior to the
18                filing of this Complaint
19
           15.    Plaintiff represent, and are members of, The Class, consisting of All
20
     persons within the United States who received any telephone calls from Defendant
21
     to said person’s cellular telephone made through the use of any automatic telephone
22
     dialing system or an artificial or prerecorded voice and such person had not
23
     previously not provided their cellular telephone number to Defendant within the
24
     four years prior to the filing of this Complaint.
25
           16.    Defendant, its employees and agents are excluded from The Class.
26
     Plaintiff do not know the number of members in The Class, but believes the Class
27
     members number in the thousands, if not more. Thus, this matter should be
28
     certified as a Class Action to assist in the expeditious litigation of the matter.


                                   CLASS ACTION COMPLAINT
                                              -4-
         Case 2:21-cv-04399 Document 4 Filed 05/27/21 Page 5 of 8 Page ID #:11




 1         17.   The Class is so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Class
 3   members are unknown to Plaintiff at this time and can only be ascertained through
 4   appropriate discovery, Plaintiff are informed and believe and thereon allege that
 5   The Class includes thousands of members. Plaintiff allege that The Class members
 6   may be ascertained by the records maintained by Defendant.
 7         18.   Plaintiff and members of The Class were harmed by the acts of
 8   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 9   and Class members via their cellular telephones thereby causing Plaintiff and Class
10   members to incur certain charges or reduced telephone time for which Plaintiff and
11   Class members had previously paid by having to retrieve or administer messages
12   left by Defendant during those illegal calls, and invading the privacy of said
13   Plaintiff and Class members.
14         19.   Common questions of fact and law exist as to all members of The
15   Class which predominate over any questions affecting only individual members of
16   The Class. These common legal and factual questions, which do not vary between
17   Class members, and which may be determined without reference to the individual
18   circumstances of any Class members, include, but are not limited to, the following:
19
                 a.     Whether, within the four years prior to the filing of this
20
                        Complaint, Defendant made any call (other than a call made for
21                      emergency purposes or made with the prior express consent of
                        the called party) to a Class member using any automatic
22
                        telephone dialing system or any artificial or prerecorded voice
23                      to any telephone number assigned to a cellular telephone
24                      service;
                 b.     Whether Plaintiff and the Class members were damages
25                      thereby, and the extent of damages for such violation; and
26               c.     Whether Defendant should be enjoined from engaging in such
                        conduct in the future.
27
28
           20.   As persons that received numerous calls from Defendant using an


                                 CLASS ACTION COMPLAINT
                                            -5-
         Case 2:21-cv-04399 Document 4 Filed 05/27/21 Page 6 of 8 Page ID #:12




 1   automatic telephone dialing system or an artificial or prerecorded voice, without
 2   Plaintiff’ prior express consent, Plaintiff are asserting claims that are typical of The
 3   Class.
 4            21.   Plaintiff will fairly and adequately protect the interests of the members
 5   of The Class. Plaintiff have retained attorneys experienced in the prosecution of
 6   class actions.
 7            22.   A class action is superior to other available methods of fair and
 8   efficient adjudication of this controversy, since individual litigation of the claims
 9   of all Class members is impracticable. Even if every Class member could afford
10   individual litigation, the court system could not. It would be unduly burdensome
11   to the courts in which individual litigation of numerous issues would proceed.
12   Individualized litigation would also present the potential for varying, inconsistent,
13   or contradictory judgments and would magnify the delay and expense to all parties
14   and to the court system resulting from multiple trials of the same complex factual
15   issues. By contrast, the conduct of this action as a class action presents fewer
16   management difficulties, conserves the resources of the parties and of the court
17   system, and protects the rights of each Class member.
18            23.   The prosecution of separate actions by individual Class members
19   would create a risk of adjudications with respect to them that would, as a practical
20   matter, be dispositive of the interests of the other Class members not parties to such
21   adjudications or that would substantially impair or impede the ability of such non-

22   party Class members to protect their interests.

23            24.   Defendant has acted or refused to act in respects generally applicable

24   to The Class, thereby making appropriate final and injunctive relief with regard to

25
     the members of the California Class as a whole.

26
                               FIRST CAUSE OF ACTION
27            Negligent Violations of the Telephone Consumer Protection Act
28                                 47 U.S.C. §227 et seq.


                                    CLASS ACTION COMPLAINT
                                               -6-
            Case 2:21-cv-04399 Document 4 Filed 05/27/21 Page 7 of 8 Page ID #:13




 1           25.   Plaintiff repeat and incorporate by reference into this cause of action
 2   the allegations set forth above at Paragraphs 1-25.
 3           26.   The foregoing acts and omissions of Defendant constitute numerous
 4   and multiple negligent violations of the TCPA, including but not limited to each
 5   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 6           27.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 7   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 8   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9           28.   Plaintiff and the Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11
                         SECOND CAUSE OF ACTION
12
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13                            47 U.S.C. §227 et seq.
14           29.   Plaintiff repeat and incorporate by reference into this cause of action
15   the allegations set forth above at Paragraphs 1-29.
16           30.   The foregoing acts and omissions of Defendant constitute numerous
17   and multiple knowing and/or willful violations of the TCPA, including but not
18   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
19   seq.
20           31.   As a result of Defendant’s knowing and/or willful violations of 47
21   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
22   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
23   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24           32.   Plaintiff and the Class members are also entitled to and seek
25   injunctive relief prohibiting such conduct in the future.
26                                PRAYER FOR RELIEF
27    WHEREFORE, Plaintiff request judgment against Defendant for the following:
28
                               FIRST CAUSE OF ACTION


                                   CLASS ACTION COMPLAINT
                                              -7-
         Case 2:21-cv-04399 Document 4 Filed 05/27/21 Page 8 of 8 Page ID #:14




 1         Negligent Violations of the Telephone Consumer Protection Act
                                47 U.S.C. §227 et seq.
 2            • As a result of Defendant’s negligent violations of 47 U.S.C.
 3              §227(b)(1), Plaintiff and the Class members are entitled to and
                request $500 in statutory damages, for each and every violation,
 4
                pursuant to 47 U.S.C. 227(b)(3)(B); and
 5
 6             • Any and all other relief that the Court deems just and proper.
 7                        SECOND CAUSE OF ACTION
 8   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                                47 U.S.C. §227 et seq.
 9
              • As a result of Defendant’s willful and/or knowing violations of 47
10              U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
11              and request treble damages, as provided by statute, up to $1,500, for
                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
12              U.S.C. §227(b)(3)(C); and
13
               • Any and all other relief that the Court deems just and proper.
14
15
     Respectfully Submitted this 27th Day of May, 2021.
16
                                    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17
18                                   By: /s Todd M. Friedman
19                                       Todd M. Friedman
                                         Law Offices of Todd M. Friedman
20                                       Attorney for Plaintiff
21
22
23
24
25
26
27
28



                                CLASS ACTION COMPLAINT
                                           -8-
